Citation Nr: 1225118	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-32 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for mycoplasma infection.  

3.  Entitlement to an increased rating for right carpal tunnel syndrome, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for left carpal tunnel syndrome, currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for residuals of a fractured L2 transverse process, currently rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In October 2009, the Board issued a decision in which it addressed eight issues then on appeal.  Specifically, the Board granted entitlement to service connection for right and left knee disabilities, denied entitlement to service connection for mycoplasma infection, and denied increased ratings for carpal tunnel syndrome of the right and left upper extremities.  In addition, the Board remanded claims for service connection for fibromyalgia, an increased rating for residuals of a fractured L2 transverse process, and a claim for TDIU.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In an August 2011 Memorandum Decision, the Court vacated that portion of the Board's decision that denied entitlement to service connection for mycoplasma infection, and denied increased ratings for carpal tunnel syndrome of the right and left upper extremities.  

While the Board granted service connection for a right and a left knee disorder in its December 2009 decision, review of the claims file and the Veteran's electronic claims file maintained in Virtual VA does not reveal that the RO has implemented the decision or assigned initial disability ratings for the service-connected disabilities.  This may be due to the fact that the Veteran appealed the Board's December 2009 decision, to include the grant of service connection for right and left knee disabilities, without the benefit of representation.  As such, the RO must implement the decision granting service connection for a right and left knee disability.  

Finally, as noted in the Board's December 2009 decision, the issue of entitlement to an increased rating for tinea pedis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The claims for increased ratings for residuals of a fractured L2 transverse process, bilateral carpal tunnel syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia was not shown during service, was first diagnosed many years following service discharge and the weight of the competent and probative evidence of record is against a finding that the disability is related to the Veteran's active military service.  

2.  The weight of the competent and probative evidence of record is against a finding that the Veteran has a current disability manifested by mycoplasma infection.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for a disability manifested by mycoplasma infection have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In the present case, the Veteran was provided with the notice required by the VCAA by letters dated in May 2001, February 2002, October 2003, February 2004, August 2005, March 2006, and May 2008.  The RO specifically informed the Veteran of the evidence required to substantiate his claims, the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The March 2006 letter also included information regarding the assignment of disability ratings and effective dates in cases where service connection is granted.  The May 2008 letter included the rating criteria and other information pertaining to the assignment of disability ratings for carpal tunnel syndrome.  Although the letters were not provided prior to initial adjudication of the claims, the Veteran has not alleged any prejudice due to the timing of the letters, and none is apparent.  Therefore, the Board finds that he was provided with the notice required by the VCAA. 

Moreover, all available evidence pertaining to the Veteran's claim has been obtained.  The Veteran had hearings before RO personnel and before the undersigned.  Examination of the hearing transcripts reveals that the hearing officers adequately explained the issues on appeal and suggested the submission of evidence that could help to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)(describing the duties of the hearing officer).   

The record before the Board contains service treatment records.  His private and VA treatment records have been obtained.  Records have also been obtained from the Social Security Administration.  In addition, the Veteran has not identified any additional pertinent evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  The Veteran was afforded appropriate disability evaluation examinations.  As discussed below, they are considered adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims. 

For the above reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the issues discussed in this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102 (2011) (harmless error).   

II. Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 



	(CONTINUED ON NEXT PAGE)

A.  Fibromyalgia

The Veteran attributes fibromyalgia to a series of injections received in preparation for deployment for the first gulf war.  Even though he never deployed, he reports that following the injections his health rapidly deteriorated.  

As noted, this matter was previously remanded by the Board in 2009 to obtain a medical opinion as to the relationship between fibromyalgia and the Veteran's military service.  

The Board has considered all the relevant evidence of record, but finds that the preponderance of the evidence is against the claim.  In this respect, a review of the Veteran's service treatment records does not reveal evidence of a diagnosis of fibromyalgia.  While the service treatment records do include reports of joint or muscle pain, those symptoms were attributed to other conditions resulting from injury.  

Post-service treatment records are associated with the claims folder; however, they do not reveal symptoms of fibromyalgia or a diagnosis of such until 1999, approximately five years following discharge from service.  At such time, a rheumatology examination in November 1999 noted symptoms of body fatigue for the past year, and tenderness at the back of the skull, trapezius muscle, supraspinatus, gluteal dimple, trochanteric bursa, and medial joint line of the knee.  The pertinent assessment was fibromyalgia.  

Significantly, an August 1994 VA examination, conducted just two months following service discharge, did not reveal reports of symptoms or findings of fibromyalgia.  Rather, findings were essentially limited to the service-connected bilateral carpal tunnel syndrome.  

While the Veteran reports a history of aches and pains in the muscles and joints dating back to 1994, the contemporaneous records generated at the time, such as the August 1994 examination, did not attribute any joint or muscle pains to fibromyalgia.  This fact tends to diminish the Veteran's credibility before the Board and the probative weight afforded to his lay statements.  

Moreover, there is competent medical evidence against the claim.  Significantly, a VA examiner who reviewed the Veteran's entire claims folder in February 2010 found that fibromyalgia was less likely the result of the Veteran's active military service.  That opinion contained a reasoned analysis indicating that the service treatment records did not show fibromyalgia, that muscle and joint pains in service were attributed to other orthopedic conditions, and that the disability was not diagnosed until several years following service discharge.  Moreover, the report indicates that the examiner considered the Veteran's lay history in rendering the opinion.  

In addition, to the extent contended by the Veteran, the weight of the evidence does not suggest that fibromyalgia is due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  On the contrary, the Veteran's treating physician attributed fibromyalgia to a nonservice-connected disability.  In this respect, in a September 2000 report, Dr. R. G. attributes fibromyalgia to a nonservice-connected sleep disorder.  Later, in a November 2002 report, Dr. R. G. attributes the condition to nonservice-connected chronic fatigue.  

In summary, the Board finds that the most probative evidence establishes that fibromyalgia was not present during the Veteran's active service and that his current disability is not causally related to his active service or due to or aggravated by service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Mycoplasma Infection.

The Veteran seeks entitlement to service connection for residuals of a mycoplasma infection.  During the hearing held in March 2009, the Veteran testified that he developed a mycoplasma infection due to injections received in service.  He said that he had to have an anthrax vaccine and other shots.  The Veteran reported that because of the injections had had a lot of fatigue, pain and weakness.  However, he stated that although he had tried many times, he had not been diagnosed with mycoplasma.  

As noted above, the Board's prior adjudication of this matter was vacated by Court in its August 2011 Order.  Specifically, the Court found that the Board had not considered or discussed blood test results dated in December 2003 which appeared to show abnormal mycoplasma, indicating the possibility of current or past infection.  

The Board herein has considered those test results.  Nevertheless, after considering all of the foregoing evidence, the Board finds that preponderance of the evidence is against the Veteran's claim for service connection for residuals of a mycoplasma infection.  First, as to the December 2003 blood test results, the evidence includes a document entitled "Preliminary Test Results" and another entitled "Final Test Results."  While the Preliminary Test Results reveal an abnormal finding with the Mycoplasma IgG/IgM by ELISA method, the Final Test Results did not include any findings of mycoplasma infection.  Specifically, the Final Test Results included negative findings of any mycoplasma fermentans, mycoplasma horninis, mycoplasma penetrans, and mycoplasma pneumonia.  While the Board is precluded from exercising its own independent medical judgment, the Board sees no reason why it cannot rely upon the Final Test Results.  These results, as indicated by the name "Final," and unlike the "Preliminary Test Results," do not reveal evidence of any current mycoplasma infection.  

In addition, assuming the elevated findings on the Preliminary Test may be indicative or a prior mycoplasma infection, the Board can find no probative evidence of a past history of infection or symptoms of infection.  Rather, the abnormal finding on Preliminary Test appears to merely represent a laboratory finding and not an actual disability.  The Board notes, that by analogy, VA has determined that a laboratory findings such as elevated cholesterol, in the context of endocrinology claims, is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440-20445 (May 7, 1996).  

Except for the Veteran's statements and claims, there is no competent medical evidence which shows that the Veteran has residuals of any such injury.  The evidence which has been presented includes service records which do not contain any mention of a mycoplasma infection.  Also of record are numerous post-service treatment records, as well as VA examination reports which are likewise negative for a diagnosis of mycoplasma infection or residuals thereof.  

Thus, the record nevertheless does not provide adequate support for the claim as there is lack of probative evidence of any disabling disorder due to a mycoplasma infection.  The Veteran's own opinion that he has such a disorder is not adequate to support the claim as he does not have the qualifications necessary to render a diagnosis of a medical disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.) 

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board again notes, however, that no probative evidence of record reflects the presence of a diagnosed disability during that time frame. 

Accordingly, service connection must be denied because there is no competent evidence of a disability due to residuals of a mycoplasma infection.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for mycoplasma infection is denied.  


REMAND

The Board finds that additional medical evidence is required prior to adjudicating the claims for increased rating for bilateral carpal tunnel syndrome.  As regards the claim for an increased rating for residuals of a fracture to the L2 transverse process, the Board finds that there has not been substantial compliance with its prior remand directive.  Finally, as to the claim for TDIU, this claim is a component of the increased rating claims on remand and thus is inextricably intertwined.  

First, as regards the claim for an increased rating for bilateral carpal tunnel syndrome, the most recent VA treatment records for the condition are dated in February 2009, over three years ago.  The Veteran alleged during the hearing before the undersigned in 2009 that he had numbness in his digits with use and cramping was so severe that he could not use his hands.  In July 2009, he informed VA that carpal tunnel syndrome and cubital tunnel syndrome caused numbness, pain, cramps, uncontrollable shaking in the hands, and caused him to drop things.  In August 2009, the Veteran described the hands as resulting in "limited use" and comparable to partial paralysis.  

The Veteran is certainly competent to describe symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, medical evidence is required to determine the extent of impairment from the service-connected disability and to accurately rate the disability under the appropriate rating criteria.  As such, while the Board regrets remanding this matter, it is required in order to assist the claimant in substantiating his claim.  

As regards the claim for an increased rating for the lumbar spine disability, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id. 

In the December 2009 Remand directive, the Board noted the Veteran's reports that his service-connected lumbosacral spine disability had increased in severity.  The Board found that an additional medical examination was necessary to determine the current severity of the disability.  However, it does not appear that the Veteran was afforded an examination of the lumbar spine.  While he was afforded a VA examination in February 2010 in connection with his claim for service connection for fibromyalgia, that report does not include sufficient findings to rate the lumbar spine disability under the General Rating Formula for Diseases or Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Moreover, the Board noted that because the Veteran had numerous non-service-connected disabilities it was important for an examiner to distinguish the extent to which the Veteran was impaired due to service-connected spine disability, as opposed to non-service-connected disability.  The Board has searched for contemporaneous medical evidence documenting the current extent and severity of the spine disability but can find none.  As such, this matter must be remanded for a VA examination and to ensure compliance with its prior remand directive.  

Finally, as regards the claim for TDIU, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011). 

At present, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Rather, he currently is in receipt of a combined 30 percent disability rating.  Nevertheless, the RO has yet to implement the Board's October 2009 decision granting entitlement to service connection for a right and a left knee disability.  In addition, the claim is inextricably intertwined with the increased rating claims remanded herein.  Thus, following the development required for the increased rating claims may serve to substantiate the claim for TDIU under 38 C.F.R. § 4.16(a).  

Moreover, as it pertains to consideration of the claim under 38 C.F.R. § 4.16(b), the Veteran is in receipt of Social Security Administration disability benefits and is medically retired from the U.S. Post Office.  There is also evidence that the Veteran is unable to work as the result of service-connected and non-service-connected disabilities.  (See e.g., letter from Dr. K. S. dated in October 2007, letter from Dr. H. B. M., dated in June 2009, letter from Dr. W.W.C. dated in October 2003.)  Dr. K. S. indicates that the low back disability and the carpal tunnel syndrome disability alone preclude him from obtaining employment.  In sum, although the Veteran might not meet the criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), consideration of the claim is required under 38 C.F.R. § 4.16(b).  

As such, following the development on remand, the RO must readjudicate the claims.  Thereafter, it must consider whether the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  If he does not, based on the evidence cited above, and other relevant evidence of record, the RO must refer the matter to the Director, Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

While these matters are in remand status, the RO/AMC must acquire any VA outpatient treatment records created since February 2009.  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records for the period since February 2009.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected disability of the lumbosacral spine.  Any appropriate X-rays or other studies should be performed and the interpretations should be associated with the claims file.  The examiner should describe all current manifestations (i.e., orthopedic and neurologic) of the service-connected spine disability in detail.  All findings necessary to evaluate the Veteran's spine disability under the General Rating Formula for Diseases and Injuries of the Spine as well as under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes should be provided.  

The examiner should specifically comment as to what impairment is due to service connected disability, as opposed to nonservice-connected disability.  If the examiner is unable to differentiate between the service-connected and nonservice-connected disorders then that conclusion should be specifically stated in the examination report.  

3.  Schedule the Veteran for a VA examination to assess the current level of severity of his bilateral carpal tunnel syndrome.  All indicated tests and studies should be performed.  Following the examination, interview of the Veteran, and review of the claims file, the examiner should state whether the Veteran's carpal tunnel syndrome results in mild, moderate, severe incomplete paralysis or complete paralysis of the effected nerve group.  In addition, the examiner should indicate whether carpal tunnel syndrome results in limitation of motion of the fingers or wrist.  Finally, the examiner should state whether carpal tunnel syndrome results in loss of use of the affected extremity.  

4.  Thereafter, RO must readjudicate the claim for TDIU.  If the Veteran meets the schedular criteria for TDIU it must consider the propriety of obtaining a medical opinion as to the effect of his service-connected on his ability to obtain or maintain employability.  

If, following readjudication of the claims, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), refer the matter to the Director, Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b).  

5.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) and afforded time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


